Citation Nr: 1225491	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  00-22 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the right femur.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to a compensable rating for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Amber Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1982 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) from a December 1984 rating decision (right ear hearing loss and residuals of fracture of right femur) of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas and a July 2007 rating decision (left ear hearing loss) of the VARO in North Little Rock, Arkansas.  

The issue of entitlement to service connection for residuals of a fractured right femur was initially denied by the RO in December 1984.  In an April 2000 decision, the RO found that new and material evidence had not been received to reopen the previously denied claim.  In November 2005, the Board found that new and material evidence had not been received to reopen the previously denied claim.  The Veteran appealed the Board's November 2005 decision to the United States Court of Appeals for Veteran's Claims (Court).  In an October 2007 decision, the Court vacated the Board's decision and remanded the matter for further development.  In April 2008, the matter was again before the Board; the Board remanded the matter for further development to determine whether the December 1984 rating decision had been mailed to the Veteran's correct address of record.  In January 2010, the matter was again before the Board.  The Board found that the Veteran's claim was an original claim for service connection for residuals of a fractured right femur because the RO was unable to show that the December 1984 RO notification had been mailed to the Veteran's correct address of record.  In January 2010, the Board remanded the claim for proper VCAA notice and readjudication of the Veteran's claim.  It has now returned to the Board for further adjudication.  

The December 1984 notification also informed the Veteran that his claim of entitlement to service connection for bilateral hearing loss had been denied.  In July 1999, April 2000, and July 2007 rating decisions, the RO found that new and material evidence had not been received to reopen a previously denied claim.  As the RO has been unable to show that the December 1984 notification was mailed to the Veteran's correct mailing address, the Board finds that the Veteran's claim for entitlement to service connection for right ear hearing loss disability is an original claim from the December 1984 rating decision.  

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for right ear hearing loss disability, and entitlement to a compensable rating for left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Clear and unmistakable evidence reflects that the Veteran had a fractured right femur disability which existed prior to service. 

2.  Clear and unmistakable evidence reflects that the Veteran's pre-existing fractured right femur disability was not aggravated due to active service.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has residuals of a fractured right femur causally related to active service.



CONCLUSION OF LAW

Pre-existing right fractured femur was not aggravated by active service, nor were residuals incurred in, or aggravated by service. 38 U.S.C.A. §§ 1111, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the appellant in April 2010, VA informed him of what evidence was required to substantiate his claim for entitlement to service connection for residuals of fractured right femur.  The notice also informed the Veteran of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced. The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the appellant has been represented by an attorney during his appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error"). 

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), private and VA medical treatment and examination reports, and the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

A VA examination and opinion with respect to the issue on appeal was obtained in December 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate, as the opinion is predicated on an examination of the Veteran, and a review of the claims file.  It considers the pertinent evidence of record, to include the Veteran's statements, the STRs, and the radiology reports.  Rationale was provided for the opinion proffered.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection  in General 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Right Femur

The Veteran avers that he had a preexisting right femur disability which was aggravated by active service.  The first element of a claim for service connection is evidence of a current disability.  The evidence reflects that the Veteran has mild narrowing of the hip joint and medial compartment of the knee joint with arthritis; thus, the Board finds that the first element has been met.

There is a presumption that a Veteran was in sound condition upon entrance into service, except as to disorders noted at that time. See 38 U.S.C. § 1111 (wartime service); 38 U.S.C. § 1132 (peacetime service).  In Wagner v. Principi, 370 F.3d 1089 (2004), the Court held that for peacetime service, the presumption is overcome where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment." 38 U.S.C. § 1132.  In the case of wartime service, it may be overcome only where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111.  Notwithstanding the provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active military, naval, or air service after December 31, 1946, including peacetime Veterans. 38 U.S.C.A. § 1137. 

In the present claim, the Board finds, based on the record as a whole, as noted below, that the Veteran had a preexisting right leg disability prior to entrance into service.  

The Veteran entered into active service on March 17, 1982.  Prior to entrance, he completed a report of medical history in February 1982.  The Veteran's February 1982 report of medical history reflects that he reported that he had previously had a broken bone.  He reported being a patient in a hospital due to a broken leg in Galveston, Texas.  The physician's summary and elaboration of all pertinent data reflects that the Veteran had a fracture of the right leg at age 17.  

The Board also finds that the Veteran is competent to report having broken a leg bone prior to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007) (holding that a lay person is competent to identify a simple condition such as a broken leg.)  The Board acknowledges that the report of medical history and report of examination do not reflect that the Veteran had a metal rod in his leg at the time of entrance; however, the Board also recognizes that a metal rod in the body would not be reasonably discovered by a physician at the time of a physical examination.  Moreover, a previously fractured bone, more than three years earlier, would not necessarily be readily observable to a physician during an examination.  

Post-service, the Veteran also stated that he had a preexisting right femur injury.  A November 2000 VA record reflects that the Veteran reported that he had a car wreck at 15 "where his right leg was crushed".  An October 2008 VA record reflects that the Veteran reported that he had a steel rod placed in is right femur when he was 17 and it was causing him pain.  

The Board acknowledges that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter, but that such statements considered with all other material evidence will be considered in making a determination as to inception. See Miller v. West, 11 Vet. App. 345 (1998) and 38 C.F.R. § 3.304(b)(1).
The claims file includes a July 1978 University of Texas Medical Branch Hospital record which notes that the Veteran had been admitted in July 1978 for a fractured right femur and was attempting to secure a pair of crutches.  It was noted that the Veteran was "unemployed because of his disability".  

A January 1983 STR reflects that the Veteran had an old surgical scar incision in the right leg.  The record also reflects that the Veteran had had a prior accident and broken a bone in the right thigh and had had an operation.  A May 1983 STR reflects that the Veteran had a surgical scar at the lateral aspect of the right leg.  38 C.F.R. § 3.303(c) notes that there are medical principles so universally recognized as to constitute fact and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  A surgical scar is such a universally recognized fact.  (The Board also notes that the Veteran testified at the May 2012 Board hearing that he was involved in a car accident when he was 16 or 17 years old, prior to service, and that he had a 17 inch steel rod placed in his right femur.  (See Board hearing transcript pages 4 and 5.)) 

A February 2000 VA radiology report reflects that x-rays revealed an "old healed trauma proximal femoral shaft with intradmedullary rod in place.  There is evidence of heterotopic bone formation on the medial aspect at previous fracture site, sharp edge of this heterotopic bone on inferior aspect may be producing friction within soft tissues."

Thus, based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran had a preexisting right leg disability.  In addition, service connection is not warranted because there is clear and unmistakable evidence that the Veteran's preexisting right femur disability was not aggravated by active service. 

Initially, the Board finds that the evidence is against a finding that the Veteran had an increase in disability during service.  The Veteran's STRs reflect that in April 1982, he sought treatment for pain in the right leg .  Upon physical examination, it was noted to be in the lower leg.  The assessment was ligament strain.  In May 1982, the Veteran again sought treatment for pain in the right leg in the medial aspect.  The assessment was a non-resolved ligament strain.  The reports are negative for a finding that the Veteran's preexisting right femur disability had been aggravated.

A January 1983 STR reflects that the Veteran had leg pain for one month.  It was noted that he had pulled a muscle the previous night while lifting weights.  The assessment was quad muscle strain.  No follow up was required.  A May 1983 STR also reflects that the Veteran had complaints of right lateral quad pain after lifting weights at the gym.  The assessment was right quad strain.  There was no swelling or deformity and range of motion and strength were normal.  

STRs in August 1983 reflect that the Veteran had a puncture laceration of the right leg below the tibia tuberosity.  The wound was cleaned and a cystic area of the anterior tibia of unknown etiology was noted upon radiology.  The reports are negative for any complaints of the right femur.

The Veteran separated from service in September 1983.  An August 1983 report of medical history, physician's summary and elaboration of data reflects that the Veteran had a fractured right femur in 1978 with "no sequelae".  

In a VA form 21-2545, dated in July 1984, the Veteran stated that he wanted some alloy [sic] to exercise and keep in shape due to right and left knee pain.  He noted that he had not been examined since separation from service.  A July 1984 VA examination report, dated the next day, reflects the Veteran "has no other specific complaints besides the hearing loss and some problems with the left knee following an injury in training."  It was noted that "the range of motion of all joints is within normal limits."  The report is negative for any complaints with regard to the right femur.

Based on the forgoing, the Board finds that the evidence is against a finding that the Veteran had an increase in disability during service.  The Board acknowledges the Veteran's leg complaints in service; however, the STRs do not support a finding that the complaints were chronic complaints related to his preexisting disability.  Rather, they reflect acute and transitory complaints related to a muscle strain, lower leg complaints, and a puncture wound.  With regard to the muscle strain, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  There is no clinical evidence that his preexisting disability increased in service.  

The Board also acknowledges the Veteran's statements that his pain level was approximately 7 to 8 on a scale of 10 when he separated from service; however, the STRs are against such a finding of pain related to his preexisting disability.  The STRs reflect that in the month prior to separation from service, the Veteran sought treatment for a right leg complaint; however, the complaint was related to a puncture laceration caused when the Veteran fell on something while playing football, and a subsequent cystic area of the anterior tibia.  

In 2000, more than 15 years after separation from service, the Veteran reported that he had had an open reduction and internal fixation (ORIF) at age 14 with chronic pain since then.  At the May 2012 Board hearing, the Veteran testified that his preexisting pain of 2 to 3 increased significantly in service due to basic training, advanced individual training (AIT), and vigorous exercise (See Board hearing transcript page 8.).  The Board finds the Veteran's statements as to an increase in pain in service to be less than credible when considered with the record as a whole.  Not only are the STRs negative for a finding that the Veteran's preexisting disability caused him chronic pain or difficulty, but it is notable that the Veteran was playing football in August 1983, more than a year after being on active duty and less than one month prior to separation.  The fact that the Veteran played football is evidence against a chronic complaint of significant leg pain.  In the present case, the Veteran's statements that his preexisting disability increased in pain in service, and that he has had chronic pain since service, may be motivated by his poor memory (as noted in the May 2001 private psychiatric examination report which reflects a diagnosis of substance-induced persisting dementia, characterized by severe memory impairment) and/or his personal financial interest in this matter. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 91995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

Even if the Board were to find that the Veteran's preexisting disability increased in severity during service, the Board finds, as discussed below, that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b); thus, service connection is not warranted. 

The claims file includes a December 2011 VA examination report.  It reflects the opinion of the examiner as follows:

[b]ased on all available evidence, it is less likely as not that the veteran's right femur fracture was aggravated beyond the normal progression.  The mild medial compartment arthritis in the knee and mild joint space narrowing is consistent with the previous injury and fracture.  This is not associated with any injury or stress in the service.  It should be noted that typically these femoral rods are removed a year to 18 months after they have been placed to avoid stress risers in the bone, however, due to insurance problems the Veteran never did have the rod removed.  Again it is less likely as not that this veteran's current complaints related to the right thigh and femur were aggravated beyond normal progression by his military service. 

The Board notes that the statement that the Veteran's metal rod was not removed within one year to 18 months is consistent with the 1978 record which reflects that the Veteran's father was unemployed, that the Veteran's crutches were to be paid for by the government, and that the family may want to apply for government assistance.

The Board acknowledges that the examiner used the phrase "less likely as not" rather than the phrase "clear and unmistakable evidence" in rendering an opinion.  Nevertheless, such a wording is not fatal to the Board's finding that there is clear and unmistakable evidence that the Veteran's disability was not aggravated by active service.  Importantly, the 2011 radiology report found that the only diagnosis with regard to the right leg was "evidence of ORIF intramedullary rod through mid femoral old healed fracture.  Mild narrowing of the hip joint and medial compartment of the knee joint with arthritis."  The radiology report reflects "no other abnormalities".  The December 2011 VA examiner stated that the Veteran's mild medial compartment arthritis in the knee and mild joint space narrowing is not associated with any injury or stress in the service.  Thus, regardless of the use of the term "less likely as not", the examiner also clearly stated that the Veteran's current disability of arthritis is not associated with service.

In sum, there is clear and unmistakable evidence that the Veteran's right femur was fractured prior to service.  Prior to entrance into service, the Veteran acknowledged a prior right leg fracture.  While in service, the Veteran acknowledged having had a broken right leg bone with operation prior to service.  A 1978 private record reflects that the Veteran was admitted to the hospital in July 1978, prior to service, for a fractured right femur.  The STRs reflect a surgical scar on the leg.  X-rays reflect a metal rod in the Veteran's right leg.  

In the present claim, there is also clear and unmistakable evidence that the Veteran's right femur fracture was not aggravated by service.  Importantly, the Veteran's report of medical history for separation purposes reflects no sequelae from his preexisting right femur disability.  The 1984 VA examination report reflects that the Veteran had a full range of motion.  The February 2000 radiology report references heterotopic bone formation as a possible cause of the Veteran's leg complaints.  The December 2011 VA examiner opined that the Veteran's mild medial compartment arthritis in the knee and mild joint space narrowing is not associated with any injury or stress in the service 

There is no competent clinical evidence of record that the Veteran's preexisting disability increased in service.  Moreover, there is clear and unmistakable evidence that it was not aggravated by service.  The Board finds that the opinion of the examiner is more probative than the Veteran's statements.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for residuals of a fracture of the right femur is denied.


REMAND

Right Ear hearing loss

Historically, the Veteran's claim for entitlement to service connection for right ear hearing loss disability was denied by the RO in a December 1984 rating decision (denied as bilateral hearing loss disability).  Because the RO has been unable to show that the December 1984 RO notification had been mailed to the Veteran's correct address of record, the Board finds that the Veteran's claim is an original claim for entitlement to service connection and not whether new and material evidence has been received to reopen a previously denied claim.

The Veteran's February 1982 report of medical examination prior to entrance into service reflects that the Veteran's right ear hearing acuity in pure tone thresholds was as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
35
35
30

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's entrance examination report reflects a hearing loss in the right ear.  As such, the presumption of soundness on induction does not attach to the right ear.  

The Veteran's August 1983 report of medical examination for separation purposes reflects that that the Veteran's right ear hearing acuity in pure tone thresholds was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55(?)
60
65
60
60(?)

Additional post-service audiology reports reflect that the Veteran's right ear hearing acuity in pure tone thresholds was as follows:





HERTZ


Right ear
500
1000
2000
3000
4000
July 1984 
30
45
50
--
40
May 1999
50
60
75
80
65
October 2000
45
50
55
55
60
January 2007?
60
65
75
70
65
June 2010
65
70
70
75
80

The Board acknowledges that there is private correspondence from a registered nurse in the evidence of record.  However, it fails to address the improvement in the Veteran's hearing from August 1983 to July 1984 and why the Veteran's current hearing loss disability is not due to the natural progression of his disability.  

The Board finds that a VA examination and opinion which addresses whether there is evidence of a significant shift in thresholds from induction to discharge, and if so, an interpretation of any such shift; and whether the Veteran's current right ear hearing loss disability is causally related to active service, or to the natural progression of the disability, would be useful to the Board.   

Rating Left ear 

In a statement received in 2006, the Veteran sought an increased evaluation for his service-connected left ear hearing loss disability.  A January 2007 Otolaryngology Center correspondence is associated with the claims file.  It reflects that the Veteran has "significant sensorineural hearing loss bilaterally."  An audiology evaluation, dated January 8, 2006 (possibly misdated because the January 8, 2007 correspondence reflects that the Veteran was seen in January 2007), is also of record.  The report revealed a speech recognition score of 84 percent for the left ear.  The report also reflects that the relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
LEFT

55
55
45
35

The Veteran underwent a VA examination in March 2007.  The examiner found that the pure tone thresholds were unacceptable for rating purposes.  The examiner found that the inter-test reliability was poor.  

A June 2010 audiology evaluation report is of record.  The report revealed the relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
LEFT

55
60
50
40

The Veteran testified at the May 2012 Board hearing that he wears a hearing aid in the left ear and that he was going to get a new hearing aid in June 2012; he testified that this was to address a problem in his right ear.  (See Board hearing transcript page 12.)  He also testified that his hearing in his left ear is pretty much stable or the same. (See Board hearing transcript page 15.)  Nevertheless, the Board finds that records from all 2012 VA audiology appointments may be useful to the Board in adjudicating the Veteran's claim.  In addition, as noted above, the Board is remanding the issue of entitlement to service connection for right ear hearing loss for a VA examination and clinical opinion as to whether the Veteran's preexisting right ear hearing loss disability was aggravated by active service.  The findings of any such examination report may impact the Veteran's claim for an increased rating for his left ear.  In this regard, the Board notes that not only may the findings reflect an increase in left ear hearing loss, but that the percentage evaluation for the Veteran's disability is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2011).  Although, each is evaluated separately, the adjudication of the Veteran's right ear service connected claim may affect his left ear rating claim. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA audiology records from 2012 with the claims file.  

2.  Schedule the Veteran for a bilateral ear VA audiology examination.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran's preexisting right ear hearing loss was permanently aggravated by active service or if any increase in hearing loss was due to the natural progress of the disability, to include a discussion of any significant threshold shifts.  The entire claims file should be reviewed, to include the July 1984, May 1999, October 2000, January 2007, and June 2010 audiology results.  All opinions expressed should be accompanied by complete rationales.  

The examiner should also provide audiology results for the Veteran's service-connected left ear hearing loss disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


